40 F.3d 1249
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David K. HILLQUIST, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3421.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1994.

Before CLEVENGER, Circuit Judge, COWEN, Senior Circuit Judge, and SCHALL, Circuit Judge.
ON MOTION
ORDER
SCHALL, Circuit Judge.


1
The Office of Personnel Management moves to dismiss David K. Hillquist's petition for review as untimely.  Hillquist opposes.


2
On May 3, 1994, the Merit Systems Protection Board's May 3, 1994 issued a final order in Hillquist's appeal.  Hillquist received the Board's order on May 7, 1994.  Hillquist's petition for review was received by this court on June 13, 1994, or 37 days after his receipt of the Board's final order.  A petition for review must be filed within 30 days of receipt of a final decision or order.  5 U.S.C. Sec. 7703(b)(1).


3
Hillquist states that he signed and mailed his petition for review on June 1, 1994, and that any delay is attributable to mail delivery.  However, a petition for review is filed when it is received by the court and not when it is signed or mailed by the petitioner.   Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991).   See also Monzo v. Department of Transportation, Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1991) (the 30-day period for petitioning this court for review is statutory, mandatory, and jurisdictional)  Because Hillquist's petition for review was untimely, this court has no jurisdiction.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) OPM's motion to dismiss is granted.


6
(2) Each side shall bear its own costs.